Citation Nr: 0706437	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran appeared at a travel Board hearing on November 
29, 2006, and a transcript of the testimony offered at this 
hearing has been associated with the record. 

The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

At his hearing, the veteran testified that he started having 
breathing trouble in the late 1970s.  He submitted a VA 
patient data card which shows a pulmonary appointment in 
1983, apparently at the VA Medical Center in Memphis.  
Several attempts have been made to obtain records from that 
facility.  Although treatment records from 1990 forward have 
been obtained, no records from earlier than that were 
received.  In addition, the veteran brought to the hearing 
medical records from another veteran with a similar Social 
Security number.  These records were sent to him by VA.  

The veteran's testimony was, in essence, that when he first 
reported with breathing problems, his lungs were reportedly 
scarred.  Although there is no evidence at this point 
attributing the veteran's lung disability to service, the AMC 
should obtain these VA medical records.  The initial 
treatment records should provide a clearer picture of the 
etiology or time of onset of his breathing difficulties.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability 
rating and effective date.  The AMC 
should ask the veteran to identify the 
locations and dates (as best he can) of 
all medical attention he received for his 
lung disability.  

2.  The AMC should attempt to obtain all 
outstanding records of treatment received 
by the veteran for VA and any non-VA 
medical providers additionally identified 
by the veteran.  Specifically, the AMC 
should attempt to obtain all treatment 
records from the VA Medical Center in 
Memphis prior to 1990.  

3.  Then, after conducting any additional 
indicated development (including a VA 
examination if warranted by the evidence 
received) the AMC should readjudicate 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
AMC must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

